Citation Nr: 0025293	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  97-20 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of back injury to the 
thoracolumbar spine with chronic strain, compression fracture 
of T12 with degeneration of T12-L1 and L5-S1.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from August 1991 to August 
1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

Service connection is also in effect for a cervical spine 
condition, slight disc bulging at C6-C7, rated as 10 percent 
disabling.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The competent and probative evidence of record shows that 
service-connected residuals of back injury to the 
thoracolumbar spine with chronic strain, compression fracture 
of T12 with degeneration of T12-L1 and L5-S1 results in no 
more than moderate symptoms and recurring attacks.  

3.  X-ray findings of compression fracture at T12 are 
compatible with demonstrable deformity of a vertebral body.  


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for service-
connected residuals of back injury to the thoracolumbar spine 
with chronic strain, compression fracture of T12 with 
degeneration of T12-L1 and L5-S1 have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes (DCs) 5285, 5292, 5293, 5295 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) reveals that 
the veteran injured his back in a fall in July 1994 when he 
was cliff diving and hit the water bottom.  There were no 
reported fractures and treatment was for a muscular sprain.  
In June 1995, chronic low back pain with exacerbation caused 
by exercise was recorded.  The pain resolved with physical 
therapy by July 1995, but it is noted that upon discharge 
examination that month that the veteran complained that the 
back was still sore.  After active service, the veteran 
continued in the National Guard and was profiled for light 
duty as a result of his back problems.  

Postservice private treatment records dated in 1995 reflect 
that the veteran was seen by a chiropractor for his back 
complaints.  

Upon postservice VA report in January 1996, the examiner 
noted that the veteran had a chronic low back strain that 
would require physical therapy, anti-inflammatory 
medications, and restriction of strenuous activities.  He was 
not to lift heavy objects, do running exercises, or perform 
strenuous activities involving the upper body.  

A VA examination report from May 1996 reflects that the 
veteran complained of back pain radiating to both lower 
extremities with numbness and tingling, cramping, and 
occasional weakness.  Objectively, there was no spasm and 
tenderness only in the lower thoracic and right sacroiliac 
areas.  Otherwise, strength and reflexes were within normal 
limits and straight leg raising was negative.  

In a June 1996 rating action, service connection for 
residuals of back injury with chronic strain was established 
and a 10 percent rating was assigned pursuant to Diagnostic 
Code (DC) 5295 regarding lumbosacral strain.  This rating was 
assigned effective from the date following the veteran's 
discharge.  

A private chiropractic record from September 1996 reflects 
that the veteran had bilateral radiculopathy in both lower 
extremities.  The chiropractor stated that the veteran could 
expect intermittent exacerbations of pain and stiffness.  

In a February 1997 rating action, the 10 percent rating in 
effect for the veteran's back disorder was increased to 20 
percent, also effective from the date following his discharge 
from service.  This grant was made pursuant to DC 5293 
regarding intervertebral disc syndrome (IDS).  

In a June 1997 private chiropractic record, it was noted that 
the veteran still had positive findings of the right brachial 
plexus test.  The shoulder depressor test was positive, both 
left and right, with myospasms to the upper trapezius 
musculature.  Spinous percussion was positive at the sacral 
apex as well as the coccyx.  Spinous percussion was also 
positive at T1, T2, and T12.  Dorsolumbar range of motion 
produced a 10 percent limitation upon both right and left 
rotation with pain.  The most recent symptoms had included 
paresthesia along the past of the 12th thoracic spine nerve 
roots.  This had also been accompanied by involuntary muscle 
twitching, both left and right.  

VA orthopedic examination report from August 1997 reflects 
mid back "stabbing pain."  Walking was "okay," but he 
complained of tingling and numbness in his back and tailbone.  
He had low back pain that radiated to both legs 
intermittently.  The symptoms increased if he sat or stood 
too long, and he had to keep shifting.  He had to be careful 
bending and lifting.  He took no medication but saw a 
chiropractor three to four times a week.  

Examination of the thoracolumbar spine showed no deformity.  
There was no spasm.  Tenderness at the lumbodorsal junction 
spinous process.  Range of motion showed flexion to 90 
degrees, extension to 30 degrees, lateral bending to 20 
degrees with complaints of pain at extremes.  Straight leg 
raising was limited by tight hamstrings at 60 degrees.  Deep 
tendon reflexes were symmetrical.  Sensation was intact.  
There was no gross motor weakness and heel and toe walking 
was intact.  It was noted that X-ray in the claims file were 
reviewed and showed a compression fracture at T12 and 
degenerative changes at L5-S1.  

The diagnoses included thoracolumbar strain; compression 
fracture radiographically by report in the file and 
degenerative changes at L5-S1 consistent with early 
degenerative disc disease.  The examiner added that the 
veteran's symptoms were consistent with the findings made.  
He opined that the veteran should be restricted from heavy 
lifting, repeated bending or lifting, or working in positions 
where he had to work reaching above shoulder level or in 
awkward positions.  

In July 1998, the RO confirmed and continued the 20 percent 
rating.  

In June 1999, the Board remanded the claim for additional 
evidentiary development, to include a current examination to 
determine the nature, etiology, and extent of the veteran's 
thoracolumbar disability.  

The requested examination was conducted for VA purposes on a 
consultative basis in July 1999.  The examination report 
reflects that the veteran complained of a constant dull ache 
in the middle and lower back which radiated to both legs.  He 
had a tingling sensation of the lateral aspect of both feet.  
The pain became sharp and throbbing with prolonged sitting, 
standing, walking, bending, and lifting.  Physical activity 
aggravated these complaints.  He had had physical therapy and 
was still receiving monthly chiropractic treatment.  He was 
not taking any medication.  

The examiner noted that the veteran had a normal gait and was 
able to heel and toe walk without difficulty.  On examination 
of the thoracolumbar spine (while the veteran was standing), 
there was normal thoracic kyphosis and lumbar lordosis.  The 
pelvis and shoulders were level.  He complained of pain upon 
palpation of the paravertebral muscles of the thoracolumbar 
region and also the supraspinous and interspinous ligaments 
in the thoracolumbar junction through the entire lower lumbar 
region.  The sacroiliac joints were nontender to palpation.  
There was no significant independent movement of the thoracic 
spin since it moved with lumbar spine as a unit.  Range of 
motion testing of the thoracolumbar spine showed flexion of 
0-95degrees/95, extension of 0-35 degrees/35, right and left 
lateral bending of 0-40 degrees/40, and right and left 
lateral rotation of 0-35 degrees/35 of the lumbar spine.  
There were complaints of pain at the extreme of these ranges, 
but there was no pain, weakness, lack of endurance, fatigue, 
or incoordination affecting the thoracolumbar range of 
motion.  Sciatic tension test was negative for back pain or 
leg pain in the sitting and supine position.  

On examination of the lower extremities, the veteran 
exhibited 5/5 muscle strength of the lower extremities.  
Sensory examination revealed diminished sensation in the 
lateral aspect of the feet.  Muscles acting on the toes were 
also normal.  Reflexes in the upper and lower extremities 
were 2+ bilaterally.  The Hoffman test was negative 
bilaterally.  

X-ray of the lumbar spine was interpreted as showing no 
rotational deformity.  There were 5 lumbar vertebrae with 
normal vertebral heights.  Intervertebral disc spaces were 
normal, and there were no sclerotic endplates or degenerative 
changes.  There was no degeneration of L5-S1.  X-ray of the 
thoracic spine revealed slight convexity toward the right 
side.  There was normal thoracic hyphosis.  There was no 
wedging or degenerative changes, but compression fracture of 
T12 was also evident in this X-ray.  There was no 
degeneration of T12-L1.  

The diagnoses included chronic symptomatic 
cervicothoracolumbar myoligamentous strain/sprain, and status 
post spinal injury with old T12 compression fracture.  

In a portion labeled as "Discussion," the examiner noted 
that with regard to the degree of functional limitation of 
his industrial capability, the functional limitation should 
not be significant based on the thoracolumbar disability.  
With the findings made at this examination, it was opined 
that the veteran could sit up to 6 hours in an 8-hour day 
with normal breaks.  He was able to stand and walk up to 6 
hours with normal breaks.  He could "lift frequently 25 
pounds, occasionally 50 pounds."  At the time of 
exacerbation or flare-up of the back symptoms, the examiner 
stated that the veteran's functional abilities would be 
reduced to half of the mentioned ranges of motion which were 
normal at the time of this examination.  

Pertinent Criteria

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1999).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1999); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

A 100 percent evaluation may be assigned for residuals of a 
vertebral fracture with cord involvement, bedridden, or 
requiring long leg braces.  Special monthly compensation is 
to be considered with lesser involvements, and a rating is to 
be assigned for limited motion, nerve paralysis.  Residuals 
of a fracture of a vertebra, without cord involvement; but 
with abnormal mobility requiring neck brace (jury mast), 
warrant a 60 percent rating.  In other cases, rate in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  Note:  Both under ankylosis and limited motion, 
ratings should not be assigned for more than one segment by 
reason of involvement of only the first or last vertebrae of 
an adjacent segment.  38 C.F.R. §  4.71a, DC 5285 (1999).  

Under DC 5292, a 10 percent evaluation is for assignment for 
slight limitation of motion of the lumbar spine and a 20 
percent evaluation is for assignment for moderate limitation 
of motion.  For a 40 percent evaluation, there must be severe 
limitation of motion.  

DC 5293 provides for a noncompensable rating when 
intervertebral disc syndrome is postoperative and cured.  A 
10 percent evaluation is warranted when this disorder is 
mild.  A 20 percent rating is for assignment for moderate 
intervertebral disc syndrome, with recurring attacks.  For a 
40 percent rating, intervertebral disc syndrome must be 
severe with recurring attacks and with intermittent relief.  
A 60 percent rating is warranted when intervertebral disc 
syndrome is pronounced with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of disease disc, 
with little intermittent relief.  

Also applicable is DC 5295, which provides that for 
lumbosacral strain with slight subjective symptoms only, a 
noncompensable evaluation is warranted, and with 
characteristic pain on motion, a 10 percent evaluation is 
warranted.  A 20 percent evaluation is warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent evaluation is assigned when 
lumbosacral strain is severe with listing of whole spine to 
opposite side, positive Goldthwaite's' sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Analysis

The veteran is currently in receipt of a 20 percent 
evaluation for the entire appeal period.  This rating was 
awarded pursuant to DC 5293.  Assignment of a 20 percent 
evaluation under DC 5293 contemplates moderate symptoms and 
recurring attacks of IDS, characterized by pain, spasm, or 
other neurologic findings.  To warrant assignment of a 40 
percent evaluation under that DC, the evidence would need to 
show that the veteran suffers from severe symptoms on a 
recurrent basis, with intermittent relief.  Notably, while 
the veteran's level of pain resulting from back symptoms at 
the time of the recent examination was noted, he exhibited 
full range of motion of the lumbar spine.  The veteran 
reported pain at the extreme ranges of motion, but it was 
noted that the spine showed no weakness, lack of endurance, 
fatigue, or incoordination affecting the thoracolumbar range 
of motion.  While the veteran reported radiculopathy in the 
lower extremities, he had normal 5/5 strength and sensory 
examination only revealed diminished sensation in the lateral 
aspect of the feet.  Such findings are not consistent with 
severe symptomatology due to disc degeneration so as to 
warrant assignment of a 40 percent evaluation under DC 5293.  
Such symptoms also do not warrant more than a 20 percent 
evaluation under DC 5295 which provides for a 20 percent 
rating for muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in a standing position.  
The veteran simply does not show the symptoms under this DC 
that would warrant a 40 percent rating.  For example, listing 
of the whole spine to the opposite side; positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  

Additional DCs for consideration are 5289 and 5285.  As 
ankylosis of the lumbar spine is not a clinical feature of 
the service-connected disability of the low back, an 
increased evaluation may not be assigned on this basis (DC 
5289).  The veteran does not have the residuals of a 
vertebral fracture (cord involvement, being bedridden, or 
requiring long leg braces, or without cord involvement but 
with abnormal mobility requiring neck brace), that would 
warrant a 60 or 100 percent evaluation under DC 5285.  
However, the veteran is service-connected for a compression 
fracture at T12, which is evident upon X-ray.  This is 
analogous to a vertebral deformity warranting assignment of a 
10 percent evaluation under DC 5285.  

The Board notes that the veteran has subjectively complained 
of pain, particularly with motion or activity.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  However, at the recent examination, as 
noted above, there was no spasm, weakness, fatigability, or 
incoordination.  The examiner reported that pain did not 
affect the thoracolumbar range of motion, which was described 
as within normal limits.  Again, the Board notes that the 
examiner stated that the veteran's functional impairment 
should not be significant as a result of his thoracolumbar 
disorder.  

The Board points out that assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One DC may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in DC by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the Board has considered whether 
another rating code is "more appropriate" than the one used 
by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  

Consideration has been thus given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  For instance, as noted above, the veteran's spine is 
not ankylosed.  Thus, application of 38 C.F.R. § 4.71a, 
Diagnostic Code 5286 (1999) is not warranted.  There is no 
evidence of residuals of a fracture of the vertebra with cord 
involvement, or evidence that the veteran is bedridden or 
requires long leg braces.  As demonstrable deformity is 
shown, however, application of this DC results in a separate 
grant of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(1999).  There is no symptomatic scarring resulting in 
separate manifestations of disability, see 38 C.F.R. § 4.118 
(1999), and, there is no separately manifested neurologic 
symptoms such as a foot drop to warrant evaluation under 38 
C.F.R. § 4.124a (1999) (see Bierman v. Brown, 6 Vet. App. 125 
(1994)).

In evaluating the veteran's disability at issue herein, the 
Board has considered all the evidence of record, to include 
the SMRs and the records of postservice medical treatment and 
evaluations to date, without predominant focus on the recent 
evidence of record.  Such review is consistent with Court's 
decision in Fenderson, supra.

As it has been determined that a separate grant of 10 percent 
is warranted for demonstrable deformity of the thoracolumbar 
spine, the Board must make a determination as to the 
effective date of this award.  As the veteran's service-
connected back disorder includes notation of the T12 
compression fracture and as assignment of a 20 percent rating 
is to the date following the veteran's discharge from 
service, the newly granted separate rating of 10 percent for 
demonstrable deformity should also be assigned from that 
date-August 24, 1995.  



ORDER

A rating of 30 percent for service-connected residuals of 
back injury to the thoracolumbar spine with chronic strain, 
compression fracture of T12 with degeneration of T12-L1 and 
L5-S1 is granted, subject to the laws and regulations 
governing the payment of monetary awards.  




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals



 

